

	

		II

		109th CONGRESS

		1st Session

		S. 513

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Gregg (for himself,

			 Mr. Kennedy, Ms. Mikulski, Mr.

			 Harkin, Mr. Bingaman,

			 Mr. Reed, Mrs.

			 Murray, Mrs. Lincoln,

			 Mr. Kerry, and Mr. Durbin) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To provide collective bargaining rights for public safety

		  officers employed by States or their political subdivisions.

	

	

		1.Short titleThis Act may be cited as the

			 Public Safety Employer-Employee

			 Cooperation Act of 2005.

		2.Declaration of

			 purpose and policyThe

			 Congress declares that the following is the policy of the United States:

			(1)Labor-management

			 relationships and partnerships are based on trust, mutual respect, open

			 communication, bilateral consensual problem solving, and shared accountability.

			 Labor-management cooperation fully utilizes the strengths of both parties to

			 best serve the interests of the public, operating as a team, to carry out the

			 public safety mission in a quality work environment. In many public safety

			 agencies it is the union that provides the institutional stability as elected

			 leaders and appointees come and go.

			(2)The Federal

			 Government needs to encourage conciliation, mediation, and voluntary

			 arbitration to aid and encourage employers and their employees to reach and

			 maintain agreements concerning rates of pay, hours, and working conditions, and

			 to make all reasonable efforts through negotiations to settle their differences

			 by mutual agreement reached through collective bargaining or by such methods as

			 may be provided for in any applicable agreement for the settlement of

			 disputes.

			(3)The absence of

			 adequate cooperation between public safety employers and employees has

			 implications for the security of employees and can affect interstate and

			 intrastate commerce. The lack of such labor-management cooperation can

			 detrimentally impact the upgrading of police and fire services of local

			 communities, the health and well-being of public safety officers, and the

			 morale of the fire and police departments. Additionally, these factors could

			 have significant commercial repercussions. Moreover, providing minimal

			 standards for collective bargaining negotiations in the public safety sector

			 can prevent industrial strife between labor and management that interferes with

			 the normal flow of commerce.

			3.DefinitionsIn this Act:

			(1)AuthorityThe

			 term Authority means the Federal Labor Relations Authority.

			(2)Emergency

			 medical services personnelThe term emergency medical

			 services personnel means an individual who provides out-of-hospital

			 emergency medical care, including an emergency medical technician, paramedic,

			 or first responder.

			(3)Employer;

			 public safety agencyThe terms employer and

			 public safety agency mean any State, political subdivision of a

			 State, the District of Columbia, or any territory or possession of the United

			 States that employs public safety officers.

			(4)FirefighterThe

			 term firefighter has the meaning given the term employee

			 engaged in fire protection activities in section 3(y) of the Fair Labor

			 Standards Act (29

			 U.S.C. 203(y)).

			(5)Labor

			 organizationThe term labor organization means an

			 organization composed in whole or in part of employees, in which employees

			 participate, and which represents such employees before public safety agencies

			 concerning grievances, conditions of employment and related matters.

			(6)Law enforcement

			 officerThe term law enforcement officer has the

			 meaning given such term in

			 section

			 1204(5) of the Omnibus Crime

			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(5)).

			(7)Management

			 employeeThe term management employee has the

			 meaning given such term under applicable State law in effect on the date of

			 enactment of this Act. If no such State law is in effect, the term means an

			 individual employed by a public safety employer in a position that requires or

			 authorizes the individual to formulate, determine, or influence the policies of

			 the employer.

			(8)Public safety

			 officerThe term public safety officer—

				(A)means an employee

			 of a public safety agency who is a law enforcement officer, a firefighter, or

			 an emergency medical services personnel;

				(B)includes an

			 individual who is temporarily transferred to a supervisory or management

			 position; and

				(C)does not include

			 a permanent supervisory or management employee.

				(9)Substantially

			 providesThe term substantially provides means

			 compliance with the essential requirements of this Act, specifically, the right

			 to form and join a labor organization, the right to bargain over wages, hours,

			 and conditions of employment, the right to sign an enforceable contract, and

			 availability of some form of mechanism to break an impasse, such as

			 arbitration, mediation, or fact finding.

			(10)Supervisory

			 employeeThe term supervisory employee has the

			 meaning given such term under applicable State law in effect on the date of

			 enactment of this Act. If no such State law is in effect, the term means an

			 individual, employed by a public safety employer, who—

				(A)has the authority

			 in the interest of the employer to hire, direct, assign, promote, reward,

			 transfer, furlough, lay off, recall, suspend, discipline, or remove public

			 safety officers, to adjust their grievances, or to effectively recommend such

			 action, if the exercise of the authority is not merely routine or clerical in

			 nature but requires the consistent exercise of independent judgment; and

				(B)devotes a

			 majority of time at work exercising such authority.

				4.Determination of

			 rights and responsibilities

			(a)Determination

				(1)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Authority shall make a determination as to whether a State

			 substantially provides for the rights and responsibilities described in

			 subsection (b). In making such determinations, the Authority shall consider and

			 give weight, to the maximum extent practicable, to the opinion of affected

			 parties.

				(2)Subsequent

			 determinations

					(A)In

			 generalA determination made pursuant to paragraph (1) shall

			 remain in effect unless and until the Authority issues a subsequent

			 determination, in accordance with the procedures set forth in subparagraph

			 (B).

					(B)Procedures for

			 subsequent determinationsUpon establishing that a material

			 change in State law or its interpretation has occurred, an employer or a labor

			 organization may submit a written request for a subsequent determination. If

			 satisfied that a material change in State law or its interpretation has

			 occurred, the Director shall issue a subsequent determination not later than 30

			 days after receipt of such request.

					(3)Judicial

			 reviewAny State, political subdivision of a State, or person

			 aggrieved by a determination of the Authority under this section may, during

			 the 60 day period beginning on the date on which the determination was made,

			 petition any United States Court of Appeals in the circuit in which the person

			 resides or transacts business or in the District of Columbia circuit, for

			 judicial review. In any judicial review of a determination by the Authority,

			 the procedures contained in subsections (c) and (d) of section 7123 of title 5,

			 United States Code, shall be followed, except that any final determination of

			 the Authority with respect to questions of fact or law shall be found to be

			 conclusive unless the court determines that the Authority’s decision was

			 arbitrary and capricious.

				(b)Rights and

			 responsibilitiesIn making a determination described in

			 subsection (a), the Authority shall consider whether State law provides rights

			 and responsibilities comparable to or greater than the following:

				(1)Granting public

			 safety officers the right to form and join a labor organization, which may

			 exclude management and supervisory employees, that is, or seeks to be,

			 recognized as the exclusive bargaining representative of such employees.

				(2)Requiring public

			 safety employers to recognize the employees’ labor organization (freely chosen

			 by a majority of the employees), to agree to bargain with the labor

			 organization, and to commit any agreements to writing in a contract or

			 memorandum of understanding.

				(3)Permitting

			 bargaining over hours, wages, and terms and conditions of employment.

				(4)Requiring an

			 interest impasse resolution mechanism, such as fact-finding, mediation,

			 arbitration or comparable procedures.

				(5)Requiring

			 enforcement through State courts of—

					(A)all rights,

			 responsibilities, and protections provided by State law and enumerated in this

			 section; and

					(B)any written

			 contract or memorandum of understanding.

					(c)Failure to meet

			 requirements

				(1)In

			 generalIf the Authority determines, acting pursuant to its

			 authority under subsection (a), that a State does not substantially provide for

			 the rights and responsibilities described in subsection (b), such State shall

			 be subject to the regulations and procedures described in section 5.

				(2)Effective

			 dateParagraph (1) shall take effect on the date that is 2 years

			 after the date of enactment of this Act.

				5.Role of Federal

			 Labor Relations Authority

			(a)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Authority shall issue regulations in accordance with the rights and

			 responsibilities described in section 4(b) establishing collective bargaining

			 procedures for public safety employers and officers in States which the

			 Authority has determined, acting pursuant to its authority under section 4(a),

			 do not substantially provide for such rights and responsibilities.

			(b)Role of the

			 Federal Labor Relations AuthorityThe Authority, to the extent

			 provided in this Act and in accordance with regulations prescribed by the

			 Authority, shall—

				(1)determine the

			 appropriateness of units for labor organization representation;

				(2)supervise or

			 conduct elections to determine whether a labor organization has been selected

			 as an exclusive representative by a majority of the employees in an appropriate

			 unit;

				(3)resolve issues

			 relating to the duty to bargain in good faith;

				(4)conduct hearings

			 and resolve complaints of unfair labor practices;

				(5)resolve

			 exceptions to the awards of arbitrators;

				(6)protect the right

			 of each employee to form, join, or assist any labor organization, or to refrain

			 from any such activity, freely and without fear of penalty or reprisal, and

			 protect each employee in the exercise of such right; and

				(7)take such other

			 actions as are necessary and appropriate to effectively administer this Act,

			 including issuing subpoenas requiring the attendance and testimony of witnesses

			 and the production of documentary or other evidence from any place in the

			 United States, and administering oaths, taking or ordering the taking of

			 depositions, ordering responses to written interrogatories, and receiving and

			 examining witnesses.

				(c)Enforcement

				(1)Authority to

			 petition courtThe Authority may petition any United States Court

			 of Appeals with jurisdiction over the parties, or the United States Court of

			 Appeals for the District of Columbia Circuit, to enforce any final orders under

			 this section, and for appropriate temporary relief or a restraining order. Any

			 petition under this section shall be conducted in accordance with subsections

			 (c) and (d) of section 7123 of title 5, United States Code, except that any

			 final order of the Authority with respect to questions of fact or law shall be

			 found to be conclusive unless the court determines that the Authority’s

			 decision was arbitrary and capricious.

				(2)Private right

			 of actionUnless the Authority has filed a petition for

			 enforcement as provided in paragraph (1), any party has the right to file suit

			 in a State court of competent jurisdiction to enforce compliance with the

			 regulations issued by the Authority pursuant to subsection (b), and to enforce

			 compliance with any order issued by the Authority pursuant to this section. The

			 right provided by this subsection to bring a suit to enforce compliance with

			 any order issued by the Authority pursuant to this section shall terminate upon

			 the filing of a petition seeking the same relief by the Authority.

				6.Strikes and

			 lockouts prohibitedA public

			 safety employer, officer, or labor organization may not engage in a lockout,

			 sickout, work slowdown, or strike or engage in any other action that is

			 designed to compel an employer, officer, or labor organization to agree to the

			 terms of a proposed contract and that will measurably disrupt the delivery of

			 emergency services, except that it shall not be a violation of this section for

			 an employer, officer, or labor organization to refuse to provide services not

			 required by the terms and conditions of an existing contract.

		7.Existing

			 collective bargaining units and agreementsA certification, recognition, election-held,

			 collective bargaining agreement or memorandum of understanding which has been

			 issued, approved, or ratified by any public employee relations board or

			 commission or by any State or political subdivision or its agents (management

			 officials) in effect on the day before the date of enactment of this Act shall

			 not be invalidated by the enactment of this Act.

		8.Construction and

			 compliance

			(a)ConstructionNothing

			 in this Act shall be construed—

				(1)to invalidate or

			 limit the remedies, rights, and procedures of any law of any State or political

			 subdivision of any State or jurisdiction that provides collective bargaining

			 rights for public safety officers that are equal to or greater than the rights

			 provided under this Act;

				(2)to prevent a

			 State from enforcing a right-to-work law that prohibits employers and labor

			 organizations from negotiating provisions in a labor agreement that require

			 union membership or payment of union fees as a condition of employment;

				(3)to invalidate any

			 State law in effect on the date of enactment of this Act that substantially

			 provides for the rights and responsibilities described in section 4(b) solely

			 because such State law permits an employee to appear on his or her own behalf

			 with respect to his or her employment relations with the public safety agency

			 involved;

				(4)to permit parties

			 subject to the National Labor Relations Act (29 U.S.C. 151 et seq.) and the

			 regulations under such Act to negotiate provisions that would prohibit an

			 employee from engaging in part-time employment or volunteer activities during

			 off-duty hours; or

				(5)to prohibit a

			 State from exempting from coverage under this Act a political subdivision of

			 the State that has a population of less than 5,000 or that employs less than 25

			 full time employees.

				For

			 purposes of paragraph (5), the term employee includes each and

			 every individual employed by the political subdivision except any individual

			 elected by popular vote or appointed to serve on a board or commission.(b)ComplianceNo

			 State shall preempt laws or ordinances of any of its political subdivisions if

			 such laws provide collective bargaining rights for public safety officers that

			 are equal to or greater than the rights provided under this Act.

			9.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out the

			 provisions of this Act.

		

